STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   July 17, 2018
               Plaintiff-Appellee,

v                                                                  No. 341051
                                                                   Washtenaw Circuit Court
SHAWN LARAY BELL,                                                  LC No. 17-000257-FH

               Defendant-Appellant.


Before: RONAYNE KRAUSE, P.J., and GLEICHER and LETICA, JJ.

PER CURIAM.

       A jury convicted defendant of one count of unlawfully driving away an automobile
(UDAA), MCL 750.413, based on evidence that defendant’s girlfriend revoked permission for
defendant to drive her car. Defendant’s sole challenge is to the sufficiency of the evidence. This
case was a credibility contest and the jury credited the prosecution’s witnesses over defendant.
We affirm.

                                       I. BACKGROUND

       In March 2017, defendant lived with his girlfriend, Connie Brown. Brown’s sons
Ricardo and Jordan also lived in the residence. At issue in this case is a vehicle owned by
Ricardo. Ricardo gave Brown unfettered use of this vehicle, and Brown allowed defendant to
use the vehicle whenever he wanted and without first asking permission. In fact, Brown gave
defendant his own set of keys. Ricardo was aware of this situation and did not object.

        On March 2, 2017, defendant intended to drive the vehicle to secure an employment-
related drug test and then to an evening class at school. Brown testified, however, that defendant
lost the password he needed to register for the drug test and took it out on her. Brown described
that defendant swore at her and attempted to grab her. Brown ducked out of the way and hit her
head in the process. Brown asserted that defendant then slammed her head into the refrigerator
door.

        After this attack, Brown instructed defendant, “Go, and don’t take the car, just get out
and go.” Ricardo intervened and also told defendant he could not take the car. Contrary to
these instructions, defendant drove away in the vehicle. Ricardo eventually called the police, but
Brown first tried to convince defendant to bring the car back. Brown sent defendant a series of
text messages to no avail. Washtenaw County Sheriff’s Deputy Cindy Flint came to the home

                                               -1-
that evening. While she was there, Brown called defendant and placed the phone in speaker
mode. The deputy heard defendant threaten to burn the car.

        Defendant was arrested later that night while still driving the vehicle. Defendant
admitted to arguing with Brown and swearing at her. He also admitted that Brown hit her head
while backing away from him and that he lightly pushed Brown into the refrigerator. However,
defendant denied that Brown or Ricardo revoked permission to drive the vehicle or asked him to
return it. Indeed, defendant claimed that Brown texted him, “Just stop and take my car to
school.” Defendant further denied that he made any threats via text or phone call to Brown.

     Ultimately, the jury credited the prosecution witnesses and convicted defendant of
UDAA.1 Defendant now appeals.

                                          II. ANALYSIS

        Defendant argues that the prosecution failed to present legally sufficient evidence to
support his UDAA conviction. We review such claims de novo, considering “the evidence in the
light most favorable to the prosecution” to determine “whether a rational trier of fact could find
the defendant guilty beyond a reasonable doubt.” People v Hardiman, 466 Mich. 417, 421; 646
NW2d 158 (2002). The trier of fact, not this Court, determines the inferences that may be drawn
from the evidence and the weight assigned to those inferences. Id. at 428. “This Court will not
interfere with the jury’s role of determining the weight of the evidence or deciding the credibility
of the witnesses.” People v Fletcher, 260 Mich. App. 531, 561; 679 NW2d 127 (2004).

       To establish a charge of UDAA, the prosecution must prove that defendant (1) possessed
the subject vehicle and (2) drove it away, (3) willfully and (4) without authority or permission.
People v Hendricks, 200 Mich. App. 68, 71; 503 NW2d 689 (1993). Defendant challenges the
evidence supporting the final element alone.

        The prosecution does not dispute that defendant traditionally had permission to drive the
vehicle at will and was not required to ask Brown or Ricardo first. However, the prosecution
asserts that Brown and Ricardo revoked that permission before defendant drove away the vehicle
on this occasion. Both Brown and Ricardo testified that they told defendant he could not take the
vehicle and that defendant drove the vehicle away anyway. The jury found this testimony
credible and we may not interfere with that judgment.

       Defendant contends that Brown “unenthusiastically told Defendant not to take the car
when he left,” implying that Brown did not truly intend to revoke her permission. Even if that
were true, Ricardo also revoked defendant’s permission to drive the car. As the car’s owner,


1
  The prosecutor also charged defendant with weapons related offenses, assault, and domestic
violence. The court dismissed one assault charge and the jury was unable to reach a unanimous
verdict on the other counts. Defendant was retried and was jury convicted of assault and battery,
felon in possession of a firearm, domestic violence, and witness intimidation. He filed a claim of
appeal from those convictions in Docket No. 344437 on June 25, 2018.


                                                -2-
Ricardo had authority to deny defendant’s use. In Spectrum Health Hosps v Farm Bureau Mut
Life Ins, 492 Mich. 503, 509-510; 821 NW2d 117 (2012), the Supreme Court interpreted the
UDAA statute as its violation triggered an exception to the no-fault act. The Court determined
that a vehicle owner may deny an individual’s use of the vehicle even when the owner has
otherwise given an intermediate user full authority to use and loan out that vehicle.

        Defendant further asserts that permission was revoked only after he took the car and that
this was insufficient to support his conviction for UDAA as provided in People v Hayward, 127
Mich. App. 50, 63; 338 NW2d 549 (1983) (“[T]he UDAA (joyriding) statute does not apply to
one who takes an automobile with the owner’s consent but uses it in excess of the permission
granted to him.”). As evidence of this point, defendant notes that Brown and Ricardo delayed in
contacting the police. Defendant theorizes that this delay shows that “Ricardo’s attitude changed
and he ultimately became firm in his desire to have the car returned.” Although this evidence
was certainly probative, see People v Sabin (After Remand), 463 Mich. 43, 72; 614 NW2d 888
(2000) (explaining that a delay in reporting an assault may be evidence that the assault did not
occur), it was not dispositive. Moreover, both Brown and Ricardo testified that they revoked
their permission before defendant drove away. The jury accepted this testimony as true and we
may not interfere with that judgment.

       We affirm.



                                                           /s/ Amy Ronayne Krause
                                                           /s/ Elizabeth L. Gleicher
                                                           /s/ Anica Letica




                                               -3-